        Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 1 of 8



                                                                                        '• 'Lr.ii
                                                                               U.S. Ol-STPJCT Cf>URT
                  IN THE UNITED STATES DISTRICT COURT FOR                     DlSrr^iCT Or WYOMiiVQ
                              THE DISTRICT OF WYOMING
                                                                             2021 HAY         AH 10: 56
KAYTLYN MARTINEZ,on behalf
                                                                            HAKGAhtf BJTKI.ys.CLERri
Of herself and all others similarly                                                 'CASPtS
situated,
                                               Case No.                10 I "[Ofilt-
                 Plaintiff,
                                               Judge:
vs.



ROCKY MOUNTAIN RECOVERY
SYSTEMS,INC., a corporation,

                 Defendant.




                                 CLASS ACTION COMPLAINT



                                     INTRODUCTION


      1. The Plaintiff, Kaytlyn Martinez("Martinez") brings this action against Rocky

         Mountain Recovery Systems, Inc.("RMRSI")for violations of the Fair Debt

         Collection Practices Act, 15 USC §1692, etseq.("FDCPA"). The FDCPA

         prohibits debt collectors from engaging in abusive, deception and unfair

         collection practices while attempting to collect on debts.

                                          PARTIES


      2. Martinez is a citizen of the State of Wyoming who resides within this District.

      3. Plaintiff is a consumer as that term is defined by Section 1692(a)(3) of the

         FDCPA,in that the alleged debt that Defendant sought to collect from Martinez is

         a consumer debt.


      4. Upon information and belief, RMRSI's principal place of business is located

         within this District.


                                               1
 Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 2 of 8




5. RMRSI is regularly engaged, for profit, in the collection of debts allegedly owed

   by consumers.

6. RMRSI is a "debt collector" as that term is defined by the FDCPA, 15 USC

   § 1692(a)(6).

7. This Court has federal question jurisdiction under 15 USC §1692k(d) and 28 USC

   §1331.

8. Venue is proper in this district pursuant to 28 USC §1391(b), as the acts and

   transactions that give rise to this action occurred, in substantial part, in this

   district.


               ALLEGATIONS PARTICULAR TO MARTINEZ


9. On or about August 14, 2014, Martinez underwent a medical procedure at West

   Park Hospital District, now known as Cody Regional Health.

10. Upon admission into the hospital, Martinez executed a document acknowledging

   that some of the healthcare providers are not employees of the Hospital and may

   separately bill for the services rendered.

11. Since Martinez did not have any insurance which covered the treatment she

   received, the Hospital billed Martinez directly.

12. When Martinez did not pay the Hospital, the Hospital allegedly "assigned" its

   accounts involving Martinez to the Defendant.

13. During the course of the collection process, RMRSI asserted that it was the

   "owner" and/or "assignor" of the debt.

14. Upon information and belief, Plaintiff believes that RMRSI paid no valid

   consideration for the assignment of the debt.
 Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 3 of 8




15. RMRSI further acknowledges that if a negotiated settlement is reached, it seeks

   the consent of the initial provider prior to accepting a reduced negotiated amount.

16. When RMRSI was unable to collect from Martinez, it initiated litigation in its

   own name, asserting it was the real party in interest of the debt. That matter is

   pending in Big Horn County, Wyoming's circuit court and is set for trial on June

   30, 2021. That action was filed by the Defendant in Big Horn County Circuit

   Court Case Number CV-2020-0102 on December 10, 2020.

17. Upon information and belief, Martinez believes that RMRSI never paid any

   consideration for the alleged assignment at the time of the assignment.

18. Instead, the real party in interest at all times remains the initial provider of

   services.


19. Further, RMRSI effectively engages in the unauthorized practice of law because it

   sues in its own name but on behalf of the real party in interest who is the initial

   provider ofservices.

20. Representing that you are the owner of a debt which in fact you do not own is a

   violation of 15 U.S.C. §§ 1692e, 1692f.

21. Taking a debt by assignment where in fact RMRSI takes only bare legal title and

   effectively acts in a principal-agent relationship, thereby engaging in the

   unauthorized practice of law when it sues on the debt in its own name is a

   violation of 15 USC §1692e(5).

22. As a direct and proximate result of RMRSI's violation of the FDCPA, Martinez

   has been damaged including the need to defend against an action initiated by the
  Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 4 of 8




    Defendant, thereby impairing her credit rating, and subjecting the Plaintiff to

    court costs and attorney fees.

                             CLASS ALLEGATIONS


23. This action is brought as a class action. Martinez brings this action on behalf of

    herself and on behalf of all other persons similarly situated pursuant to Rule 23 of

    the Federal Rules of Civil Procedure.


24. The identities of all class members are readily ascertainable from the records of

    RMRSI and those business and other entities on whose behalf it attempts to

   collect debts.


25. Excluded from the Plaintiff's class is the Defendant and all officers, members,

    partners, managers, directors, and employees of RMRSI,and all of their

   respective immediate families, and legal counsel for all parties to this action and

    all members of their immediate families.


26. There are questions of law and fact common to the Plaintiffs Class, which

   common issues predominate over any issues involving only individual class

    members. The principal issues are whether the Defendant's obtained ownership

   of the debt and whether the Defendant engaged in the unauthorized practice of

   law, both in violation of the FDCPA.

27. The Plaintiff will fairly and adequately protect the interests of the Plaintiffs Class

   defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither

   the Plaintiff nor her attorneys have any interests, which might cause them not to

   vigorously pursue this action.
 Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 5 of 8




28. This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

   because there is a well-defined community interest in the litigation:

   (a) Numerositv: The Plaintiff is informed and believes, and on that basis alleges,

       that the Plaintiff's Class defined above is so numerous that joinder of all

       members would be impractical.

   (b) Common Questions Predominate: Common questions of law and fact exist as

       to all members of the Plaintiff's Class and those questions predominate over

       any questions or issues involving only individual class members The

       principal issues are whether RMRSI was the real owner of the debts and

       whether RMRSI engaged in the unauthorized practice law both in violation of

       the FDCPA.


   (c) Tvpicalitv. The Plaintiff's claims are typical ofthe claims of the class

       members. Plaintiff and all members of the Plaintiff's class defined in this

       complaint have claims arising out of RMRSI's common uniform course of

       conduct complained of herein.

   (d) Adequacy.. The Plaintiff will fairly and adequately protect the interests of the

       class members insofar as Plaintiff has no interests that are adverse to the

       absent class members. The Plaintiff is committed to vigorously litigating this

       matter. Plaintiff has also retained counsel experienced in handling consumer

       lawsuits, complex legal issues, and class actions. Neither the Plaintiff nor her

       counsel have any interests, which might cause them not to vigorously pursue

       the instant class action lawsuit.
  Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 6 of 8




   (e) Superiority. A class action is superior to the other available means for the fair

       and efficient adjudication of this controversy because individual joinder of all

       members would be impracticable. Class action treatment will permit a large

       number of similarly situated persons to prosecute their common claims in a

       single forum efficiently and without necessary duplication of effort and

       expense that individual actions would engender. Certification of a class under

       Rule 23(b)(1)(A) of the Federal Rules of Civil Procedure is appropriate

       because adjudication s with respect to individual members create a risk of

       inconsistent or varying adjudications which could establish incompatible

       standards of conduct for Defendant, who,one information and belief, collects

       debts throughout the State of Wyoming.

29. Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil

   Procedure is also appropriate in that a determination that the above stated claims,

   violate provisions of the FDCPA and is tantamount to declaratory relief and any

   monetary relief under the FDCPA would be merely incidental to that

   determination.


30. Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

   Procedure is also appropriate in that the questions of law and fact common to

   members of the Plaintiffs Class predominate over any questions affecting an

   individual member, and a class action is superior to other available methods for

   the fair and efficient adjudication of the controversy.
     Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 7 of 8




   31. Further, Defendant has acted, or failed to act, on grounds generally applicable to

      the Rule (b)(1)(A) and (b)(2) Class, thereby making appropriate final injunctive

      relief with respect to the Class as a whole.

   32. Depending on the outcome of further investigation and discovery, Plaintiff may, at

      the time of class certification motion, seek to certify one or more classes only as

      to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).

                             FIRST CAUSE OF ACTION


Violations of the Fair Debt Collection Practices Act brought by Plaintiff on behalf of
            herself and the members of a class, as against the Defendant.

   33. The Plaintiff realleges paragraphs one through thirty two as if fully set forth

      herein by this reference.

   34. This cause of action is brought on behalf ofthe Plaintiff and the members of the

      class.


   35. The class involves all individuals whom Defendant's records reflect were subject

      to RMRSI's attempts to collect debts in its own name under the guise that said

      debts had been assigned to RMRSI when no consideration was paid at the time of

      the assignment and/or when no consideration had been paid at the time of the

      collection efforts by RMRSI and those individuals whom Defendant's records

      reflect were sued by RMRSI in the name of RMRSI when RMRSI owned nothing

       more than bare legal title to the debt with the initial holder of the debt remaining

      the equitable owner thereof, thus resulting in RMRSI engaging in the

       unauthorized practice of law, both types of collection efforts in violation of 15

       use §§1692e and I692f.
    Case 0:21-cv-00101-KHR Document 1 Filed 05/24/21 Page 8 of 8




   36. As a direct and proximate result of these violations of the FDCPA,the Plaintiff

      class members have been damaged in an amount to be proven at trial including

      but not limited to actual damages, statutory damages, impairment and

      disparagement of their credit, costs and attorney fees.

   WHEREFORE,Plaintiff respectfully requests this Court enter preliminary and

   permanent injunctive relief, and that this Court enter judgment in Plaintiff's favor and

   against the Defendant and award damages as follows:

      (a) Statutory damages provided under the FDCPA, 15 USC §1692(k);

      (b) Actual damages;

      (c) Damage for impairment to credit;

      (d) Attorney fees, litigation expenses, and costs incurred in bringing this action;

          and


      (e) Any other relief that this Court deems appropriate and just under the

          circumstances.


DATED this          day of May, 2021.




                                    ^eth ghpmaker, WSB 6-3818
                                     2 N. MaiiirSteH1)3
                                     Sheridan, WY 82801
                                     307/675-1233
                                     307/675-1235 (fax)
                                     sheridanwyolaw@gmail.com
                                     Attorney for Plaintiff
